Not for Publication in West's Federal Reporter

              United States Court of Appeals
                          For the First Circuit
No. 06-1941

                                  LISA RUSLI,
                                  HENDRA LAY,

                                 Petitioners,

                                        v.

                          MICHAEL B. MUKASEY,*
                    United States Attorney General,

                                  Respondent.


                 ON PETITION FOR REVIEW OF AN ORDER OF
                    THE BOARD OF IMMIGRATION APPEALS


                                     Before

                          Lipez, Circuit Judge,
                    Tashima,** Senior Circuit Judge,
                       and Howard, Circuit Judge.


     Yan Wang on brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Michelle G. Latour, Assistant Director and Jessica E. Sherman,
Attorney, Office of Immigration Litigation, Civil Division, on
brief for respondent.



                                 June 27, 2008



*
 Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Michael B.
Mukasey has been substituted for former Attorney General Alberto R.
Gonzales.
**
     Of the Ninth Circuit, sitting by designation.
             Per curiam.        Lisa Rusli and her husband, Hendra Lay, are

citizens of Indonesia and sought asylum, withholding of removal,

and protection under the Convention Against Torture (CAT) based

upon Rusli's1 experiences as a Christian of Chinese ancestry in

Indonesia.        The immigration judge denied relief and the Board of

Immigration Appeals affirmed.              Petitioners then filed a petition

for review, which we now summarily deny.                    See 1st Cir. Loc. R.

27(c).

             The brief filed by petitioners' counsel, Yan Wang, is a

"cut and paste" affair that appears to present the facts of another

case -- notably for a person of a different gender than Rusli, who

had different experiences, in different years, and appeared before

a different immigration judge.             This substantive failure to comply

with     Federal    Rule   of    Appellate      Procedure    28    alone    justifies

dismissal.        See generally Ramírez v. Debs-Elías, 407 F.3d 444, 446

n.1 (1st Cir. 2005).        Further, the brief, by definition, offers no

developed     argument     directed       to   petitioners'       claims,   with    the

necessary consequence that the claims are waived.                      See Jiang v.

Gonzales, 474 F.3d 25, 32 (1st Cir. 2007) (citing United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990). Moreover, after reviewing

the record we conclude that Rusli's claims fall well short of

establishing the requisite eligibility for asylum, withholding of

removal,     or    protection     under    the   CAT.       See,    e.g.,   Attia    v.


1
    Lay's request for relief is derivative of his spouse's.

                                          -2-
Gonzales, 477 F.3d 21, 24 (1st Cir. 2007); Susanto v. Gonzales, 439

F.3d 57, 59-61 (1st Cir. 2006).

          It is so ordered.




                                  -3-